     Case 3:20-cv-00087-BEN-KSC Document 16 Filed 08/27/20 PageID.67 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                         Case No.: 20cv87-BEN(KSC)
11                               Plaintiff,            ORDER RE THE PARTIES’ JOINT
     v.                                                MOTION TO AMEND THE
12
                                                       SCHEDULING ORDER
13   ROBERT GOLDSMITH,
                                  Defendant.           [Doc. No. 15.]
14
15
16         Before the Court is the parties’ Joint Motion to Amend the Scheduling Order. [Doc.
17   No. 15.] In the Joint Motion, the parties seek a 6-month continuance of the deadline for
18   completing fact discovery, and a 6-month continuance of all other dates and deadlines in
19   the operative Scheduling Order, including the final Pre-Trial Conference, which is
20   currently scheduled for June 7, 2021.       [Doc. No. 14].     The Scheduling Order sets
21   September 11, 2020 as the deadline for completing all fact discovery in the case, and the
22   parties want to extend this deadline until February 12, 2021. [Doc. No. 14, at p. 21.]
23         The parties’ Joint Motion includes two reasons for their request for a lengthy
24   continuance of all dates and deadlines in the Scheduling Order. First, defendant responded
25   to plaintiff’s written discovery requests on July 24, 2002, but defendant claims he is unable
26   to produce responsive documents to plaintiff, because the documents are located at his
27   residence in San Diego, and he is in Hawaii. Defendant claims he is unable to return to his
28   residence in San Diego from Hawaii to produce the documents “due to the coronavirus

                                                   1
                                                                                              (KSC)
     Case 3:20-cv-00087-BEN-KSC Document 16 Filed 08/27/20 PageID.68 Page 2 of 2



 1   pandemic.” [Doc. No. 15, at p. 2.] Plaintiff believes it will be prejudiced if depositions
 2   must be completed without the documents. [Doc. No. 15, at p. 2.] Contrary to defendant’s
 3   contention, the Court is not aware of any current travel restrictions between San Diego and
 4   Hawaii because of the pandemic. Without more, it is this Court’s view that defendant must
 5   either travel to his residence in San Diego or obtain assistance in accessing the documents
 6   at his San Diego residence, so that all responsive documents can be produced to plaintiff
 7   in a timely manner.
 8         The second reason for the parties’ request to continue all dates and deadlines in the
 9   Scheduling Order for six months is that plaintiff is awaiting production of documents from
10   Basler Kantonalbank through its counsel in the United States. Without more, it is unclear
11   when these documents were requested, why they have not yet been produced, or when
12   production can be expected.
13         Based on the limited information presented, the Court cannot conclude there is good
14   cause for a lengthy six-month extension of all dates and deadlines in the operative
15   Scheduling Order. The case is not complex, and there is no reason to believe that all
16   responsive documents cannot be produced by plaintiff and Basler Kantonalbank within the
17   next 30 days. Another 30 days thereafter should be enough to complete depositions.
18   Accordingly, the deadline for completing all fact discovery is extended from September 11,
19   2020 to November 13, 2020. All other terms, conditions, dates, and deadlines in the current
20   Scheduling Order [Doc. No. 14] remain the same.
21         IT IS SO ORDERED.
22   Dated: August 27, 2020
23
24
25
26
27
28

                                                  2
                                                                                           (KSC)
